DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 4/14/2021 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 7-8, 10, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9, and 17 of U.S. Patent No. 10,995,666. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the only difference in claim language with respect to patent claim 1, is in the second clause recitation of, “a diverted portion of the fluid ... is diverted into an auxiliary flow passageway that bypasses the volume toward one or more components of the machine that are outside of the primary fluid passageway,” within the application while the patent recites, “a diverted portion of the fluid.. is diverted.. toward one or more components of the machine that are outside of the volume of the machine.” However, given the patent includes the recitation requiring an auxiliary flow passageway which is distinct from the primary fluid passageway and that the diverted portion of the fluid is diverted from the primary fluid passageway to the auxiliary fluid passageway, the auxiliary fluid passageway essentially directs the fluid towards components of the machine that are outside of the primary fluid passageway including the components, e.g. walls, that form the auxiliary fluid passageway itself. Thus, the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim 2 is anticipated by claim 3 of the patent.
Claim 3 is anticipated by Claim 4 of the patent.
Claim 4 is anticipated by claim 2 of the patent.
Claim 5 is anticipated by claim 8 of the patent.
Claim 6 is anticipated by claim 9 of the patent.
Claim 7 is anticipated by claim 17 of the patent.  Patent claim 14, the base claim of claim 17 includes recitations of the compressor section, the primary fluid passageway, and the one or more bleed holes.  Patent base claim 14 further includes a separator body comprising one or more bends by recitation of, “the separator body has an undulating shape formed of plural crests and at least one valley.”  Patent base claim 14 does not include, “at least one separator opening formed on a downstream side of the one or more bends.”  Dependent claim 17 includes the recitation of, “wherein each of the upstream edges of the separator body is disposed downstream of a different crest of the crests in the separator body,” while interceding patent claim 16 recites, “each of the one or more separator openings including at least one of the upstream edges of the separator body.”  Together the preceding recitations of patent claims 16 and 17 result in the separator openings being disposed downstream (or on a downstream side) of a different crest of the separator body, wherein the crests are “bends” of the undulating separator body (from base claim 14).  Therefore, claim 17 anticipates the at least one separator opening formed on a downstream side of the one or more bends of application claim 7.  Thus, the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim 8 is anticipated by patent claim 17 because the crests and valleys are captured in base patent claim 14.
Claim 10 is anticipated by patent claim 17 given the substantially similar recitations of interceding patent claim 16.
Claims 16-19 are also anticipated by patent claim 17 given the limitations regarding the combustor section, position of the separator body, turbine section, and configuration of the auxiliary flow passageway are all captured in base patent claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 12, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (2016/0201688).
Regarding Claim 7, Lyons discloses in Figs. 1-4, Lyons discloses a turbine engine 20 comprising: 
a compressor section 24/52 (Figs. 1-2) configured to receive particle-laden fluid (atmospheric air) and to at least partially compress the particle-laden fluid C; 
a primary fluid passageway 66 fluidly coupled with the compressor section and including opposing first 84 and second 86 walls (Figs. 3-4), the primary fluid passageway configured to receive the particle-laden fluid C that is compressed by the compressor section, 
one or more bleed holes 100 in one 84 or more of the inner wall or the outer wall that are fluidly coupled with an auxiliary flow passageway (at 80, see Fig. 2); 
at least one separator body (one of elements 88, best shown in Figs. 3-4) disposed in and extending along the primary fluid passageway (see Figs. 3-4, between walls 86 and 84) downstream of the compressor section (downstream with respect to the working fluid path of the air and combustion gases of the engine 20, see Figs. 1-2), the at least one separator body 88 comprising one or more bends (e.g. see Fig. 4, the bend of the side surface of element 88, where 88 is  pointed to in the figure) with at least one separator opening 106 formed on a downstream side of the one or more bends (as shown in Figs. 3-4), wherein a first portion M, M2, or M3 (as shown in Figs. 2 and 3) of the particle laden fluid C is filtered by flowing over the bends, through the at least one separator opening 106 and into the one or more bleed holes 100, and a second portion of the particle-laden fluid is unfiltered and passes over the at least one separator body 88 without entering the at least one separator opening 106 (see flow arrows of Fig. 4; at least some particles within fluid C will continue forward in the primary passage between elements 84 and 86 because of the momentum of the denser particles and centrifugal force imparted on the fluid as it must reverse direction over the edge 94 and into the opening 106 to reach the one or more bleed holes 100; the same principal of the instant invention).
Regarding Claim 12, Lyons discloses the at least one separator body includes a first separator body 88 and a second separator body 88 (see Fig. 4).
Regarding Claim 13, Lyons discloses the first separator body 88 couples to the first wall 84 and the second separator body 88 couples the second wall 86 (each separator body 88 couples to both the first 84 and second wall 86 as shown in Figs. 3-4).
Regarding Claim 16, Lyons discloses further comprising a combustor section 26 fluidly coupled with the compressor section 24/52 by the primary fluid passageway 66 (see Fig. 2), the combustor section 26 configured to combust an unfiltered portion of the particle-laden fluid and form combustion gas (the unfiltered portion does not enter the separator opening(s) 106 and enters the combustion section as can be understood looking at Figs. 2 and 4).
Regarding Claim 17, Lyons discloses the at least one separator body 88 disposed in the primary fluid passageway is downstream of the compressor section 24/52 and upstream of the combustor section 26 (see Figs. 2-3).
Regarding Claim 18, Lyons discloses a turbine section 54 fluidly coupled with the combustor section 26 (see Figs. 1-2) and configured to receive the combustion gases from the combustor section (see the figures), wherein the turbine section 54 is fluidly coupled with the auxiliary flow passageway 80 (see Fig. 2, read para. 0045, particularly flow M2 for cooling the turbine rotor 76 of turbine section 54).
Regarding Claim 19, Lyons discloses wherein the auxiliary flow passageway 80 bypasses the combustor section 26 (see Fig. 2) and directs the first portion M2 of the particle-laden fluid towards at least one turbine stage 76 via the auxiliary flow passageway 80 (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (2016/0201688) in view of Tibbott (US 9,518,468).
Regarding Claim 20, Lyons discloses the claimed invention as discussed above.  Lyons does not disclose the first portion of the fluid is directed to one or more turbine blades of the at least one turbine stage.
Tibbott discloses a turbine engine 10 (Fig. 1) wherein a fluid is directed towards a turbine stage via an auxiliary passage (follow flow arrows to the turbine stage of Fig. 2) similar to the disclosure of Lyons.  Tibbot teaches the fluid is further directed to and inside of the turbine blades 32 of the at least one turbine stage (see Figs. 2 and Fig. 3, read col. 1, ll. 46-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the turbine stage of Lyons to include the turbine stage structure including the internally-cooled turbine blades and directing the fluid of the auxiliary passage to the internally-cooled turbine blades as taught by Tibbott in order to cool the blades so that they are not damaged during operation (read Tibbott col. 1, ll. 46-49).

Allowable Subject Matter
Claims 1-6, 8, and 10 would be allowable should a Terminal Disclaimer over US Pat. 10,995,666 be received.
Claims 8-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and, in the case of claims 8 and 10, the terminal disclaimer is received).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the following or form a reasonable combination to teach the following in combination with all of the limitations of the base claim and any intervening claims:
Regarding Claim 1, “wherein the separator body has an undulating shape formed of plural crests and at least one valley, the crests shaped to extend farther into the primary fluid passageway and farther from the first wall than the at least one valley.”
Regarding Claim 8, “wherein the bends of the at least one separator body is formed of a plurality of crests and at least one valley, the crests shaped to radially extend farther into the primary fluid passageway and radially farther from one or more of the first wall or the second wall than the at least one valley.”
Regarding Claim 14, “wherein the first separator body or the second separator body form an undulating shape along a circumferential direction.”
Regarding Claim 15, “wherein the at least one separator body forms an undulating shape along a circumferential direction.”
Claims 2-6 and 9-11 are indicated allowable at least by basis on one of the claims discussed above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741